                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


IRMA HOLLAND,

                           Plaintiff,

v.                                              CIVIL ACTION NO. 2:13-cv-015663

C. R. BARD, INC.,

                           Defendant.


             MEMORANDUM OPINION AND ORDER


      Pending is Defendant C.R. Bard, Inc.’s (“Bard”) Motion to Dismiss Plaintiff

Irma Holland’s Complaint Against Bard with Prejudice for Insufficient Service of

Process, filed on March 28, 2019. [ECF No. 18]. Bard asserts that plaintiff’s case

should be dismissed with prejudice for failure to serve Bard with process in this case

for over five and a half years. Plaintiff, who is pro se, has not responded to this motion

despite having been served with the Motion by Bard.

      For reasons appearing to the court, the court finds that plaintiff’s case should

be dismissed without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure for failure to timely serve the defendant. The court ORDERS that the

Defendant C. R. Bard, Inc.’s (“Bard”) Motion to Dismiss Plaintiff Irma Holland’s

Complaint Against Bard with Prejudice for Insufficient Service of Process [ECF No.

18] is GRANTED to the extent Bard seeks dismissal for failure to serve and is
otherwise DENIED. The court ORDERS that this case is dismissed without prejudice

and stricken from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER: July 11, 2019




                                          2
